Opinion of the Court. — in this suit it is assigned-as error, “ That it does not appear that the said Craig, or his agent, had notice of the time and place of the meeting of the arbitrators, or that he was present when the award was made, that he might know when the award would be returned to the said court.”
Conformably to the opinion of this court in the first case Shult vs. Travis, and also the opinion in the case. Philips vs. Travis, this is a material defect.
Judgment reversed.*

 This decifion was re-confidered and adhered to by the court on a ibbfe-quentday of the term. But fee the cafe of Hopkins and Collins vs. Sodufky, fall term 1808, in which it was decided that if the defendant was in court when the award was made the judgment of the court, and did not objedfc to the, want ©f notice, it amounted to a waiver of the objection.